Citation Nr: 1300374	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  09-27 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for multinodular goiter, claimed as non-malignant thyroid nodular with enlarged thyroid due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and S.B.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1958.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above that denied the benefit sought on appeal.  

The Veteran appealed the RO's June 2009 determination and, in June 2010, he and his wife, S.B., testified via video conference at a Board hearing.  A transcript of the hearing is associated with the claims file.  In June 2010, the Board remanded the claim on appeal for additional development.  All requested development has been conducted and the case has been returned to the Board.  However, due to the retirement of the Veterans Law Judge who conducted a hearing at the RO, the case must be remanded for another hearing.  

As discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will provide notification when further action is required on the part of the Veteran.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

On the Veteran's August 2009 substantive appeal to the Board, which was submitted via VA Form 9, he requested to testify at a Board hearing held at his local RO.  See 38 C.F.R. § 20.700 (2012).  In June 2010, the Veteran and his wife testified via video conference before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In December 2012, the Board sent the Veteran a letter advising him that the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  The RO requested that the Veteran indicate whether he wished to have another hearing and, later that same month, the Veteran responded that he indeed wants another Board hearing conducted via video conference.  

Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for his requested hearing.  Therefore, a remand is required in this case.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2012).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The Veteran should be scheduled for a video conference hearing, in accordance with the procedures set forth at 38 C.F.R. § 20.700 (2012), as per the Veteran's request, and as the docket permits.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



